DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
It is noted that:
Claims 1, 6-7, 11, 15-17 and 20 are amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, A transformer comprising: 
a first core  that includes a first base, a first protrusion member  that protrudes from the first base, and a first external wall that is spaced apart from the first 
protrusion member and that surrounds the first protrusion member; 
a first winding in the first core;  
a second core that includes a second base, a second protrusion member that protrudes from the second base, and a second external wall that is spaced apart from the second protrusion member and that surrounds the second protrusion member;  
a second winding in the second core; and 
a barrier rib  configured to separate the first winding and the second winding from each other.
 	wherein the first winding is wound around the first protrusion member and disposed within the first external wall such that the first winding does not protrude beyond the first  external wall, and
wherein the second winding is wound around the second protrusion member and disposed within the second external wall such that the second winding does not protrude beyond the second external wall,
wherein the first base defines a first opening  between the first protrusion member and the first external wall, and
wherein a distance between the first opening and the first external wall is less than a distance between the first opening and the first protrusion member

Claim 11 recites, A power conversion apparatus that includes a 
transformer, the transformer comprising: 
a first core that includes a first base, a first 
protrusion member that protrudes from the first base, and a 
first external wall that is spaced apart from the first 
protrusion member and that surrounds the first protrusion 
member; 
a first winding in the first core; 
a second core that includes a second base, a second 
protrusion member that protrudes from the second base, and a 
second external wall that is spaced apart from the second 
protrusion member and that surrounds the second protrusion 
member; 
a second winding in the second core; and 
a barrier rib configured to separate the first winding and 
the second winding from each other,
wherein the first winding is wound around the first protrusion member and disposed
within the first external wall such that the first winding does not protrude beyond the first  
external wall,
wherein the second winding is wound around the second protrusion member and disposed within the second external wall such that the second winding does not protrude beyond the second external wall.
wherein the first base defines a first opening between the first protrusion member and the first external wall, and
wherein a distance between the first opening and the first external wall is less than a distance between the first opening and the first protrusion member.

Claim 20 recites, A photovoltaic device that includes a power 
conversion apparatus that comprises a transformer, wherein the 
transformer includes:  
a first core that includes a first base, a first 
protrusion member that protrudes from the first base, and a 
first external wall that is spaced apart from the first 
protrusion member and that surrounds the first protrusion 
member;  
a first winding in the first core; 
a second core that includes a second base, a second 
protrusion member that protrudes from the second base, and a 
second external wall that is spaced apart from the second 
protrusion member and that surrounds the second protrusion 
member; 
a second winding in the second core; and 
a barrier rib configured to separate the first winding and 
the second winding from each other,
wherein the first base defines a first opening between the first protrusion member and the first external wall, and
wherein a distance between the first opening and the first external wall is less than a distance between the first opening and the first protrusion member.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837